Judgment and order unanimously reversed, without costs of this' appeal to any party, and case remitted to Monroe County Court for further proceedings in accordance with memorandum. Memorandum: There are issues of fact involved. Testimony should be taken. Thereafter appropriate findings should be made as to the circumstances under which the settlement is claimed to have been made and recorded, and a determination should be made as to whether the case was effectively settled. (Appeal from judgment of Monroe County. Court dismissing plaintiff’s complaint. The order granted defendants’ motion to dismiss the complaint and directed plaintiff to perform under a settlement agreement.) Present—Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.